IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Russell Naylor and                    :
Suzanne Naylor, h/w                   :
                                      :
                       v.             : No. 659 C.D. 2018
                                      :
Board of Supervisors of               :
Charlestown Township and French       :
and Pickering Creeks Conservation     :
Trust, Inc.                           :
                                      :
Appeal of: Board of Supervisors of    :
Charlestown Township                  :

Russell Naylor and Suzanne            :
Naylor, h/w                           :
                                      :
                  v.                  : No. 707 C.D. 2018
                                      : Argued: November 13, 2019
Board of Supervisors of               :
Charlestown Township and French       :
and Pickering Creeks Conservation     :
Trust, Inc.                           :
                                      :
Appeal of: French and Pickering       :
Creeks Conservation Trust, Inc.       :


PER CURIAM
                                     ORDER


      NOW, this 24th day of March, 2021, it is ordered that the above-captioned
Memorandum Opinion, filed January 7, 2021, shall be designated OPINION and shall
be REPORTED.